Uvalde County Appraisal




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 23, 2015

                                    No. 04-14-00533-CV

                                Kenneth W. ARTHUR, et al,
                                        Appellant

                                             v.

      UVALDE COUNTY APPRAISAL DISTRICT, Albert Mireles, Chief Appraiser,
                             Appellees

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2012-04-28619-TX
                          Honorable Watt Murrah, Judge Presiding


                                       ORDER
        On February 19, 2015, Appellants filed an unopposed Motion for Extension of Time to
File Reply Brief. It is ORDERED the motion is GRANTED, and appellants must file the reply
brief on or before March 9, 2015.

It is so ORDERED on this 23rd day of February, 2015.

                                                                PER CURIAM



Attested to: ________________________________
               Keith E. Hottle
               Clerk of Court